Citation Nr: 0522461	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-00 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
shell fragment wound of the chin, evaluated as noncompensable 
prior to August 30, 2002, and 10 percent thereafter.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952, including combat service in the Korean Conflict, 
and his decorations include the Purple Heart Medal and Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Atlanta, Georgia Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was before the Board in June 
2004 when it was remanded for additional development.

In October 2003, a hearing before the undersigned Acting 
Veterans Law Judge was held at the Atlanta RO.  A transcript 
of this hearing is of record.

The Board also notes that in July 2004, the veteran was 
provided a Statement of the Case on the issue of entitlement 
to service connection for lung disability.  In a cover letter 
sent with the Statement of the Case, the veteran was informed 
of the requirement that he submit a substantive appeal in 
response to the Statement of the Case if he desired appellate 
review with respect to this issue.  The veteran did not 
thereafter submit a substantive appeal with respect to this 
issue.  Therefore, the Board has concluded that the veteran 
is not currently seeking appellate review with respect to 
this matter.


FINDINGS OF FACT

1.  In June 2005, prior to the promulgation of the Board's 
decision in the appeal, the veteran withdrew his appeal with 
respect to the issue of entitlement to an increased rating 
for residuals of a shell fragment wound of the chin.

2.  A March 2005 VA examination shows that the veteran has 
level I hearing in the right ear and level II hearing in the 
left ear.


CONCLUSIONS OF LAW

1.  With regard to the issue of entitlement to an increased 
rating for residuals of a shell fragment wound of the chin, 
the criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.204 (2004). 

2.  The criteria for a compensable rating for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85, Tables VI and VII, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of a Shell Fragment Wound of the Chin

An appellant may withdraw an appeal in writing or on the 
record at a hearing on appeal at any time before the Board 
promulgates a final decision.  38 C.F.R. § 20.204 (2004).  
When an appellant does so, the withdrawal effectively creates 
a situation where there no longer exists any allegation of 
error of fact or law.  Consequently, in such an instance, the 
Board does not have jurisdiction to review the appeal.  A 
dismissal is appropriate in such a case. 38 U.S.C.A. § 
7105(d) (West 2002).

In a June 2005 statement, the veteran stated, "I accept the 
decision you have made on my chin.  Please close the appeal 
on my chin."  This is certainly permissible under the 
Board's rules of practice.  Given the veteran's clear intent 
to withdraw the issue of entitlement to an increased rating 
for residuals of a shell fragment wound of the chin as 
expressed in June 2005, further action by the Board is not 
appropriate.  38 U.S.C.A. § 7105(d).

Bilateral Hearing Loss Disability

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran is currently in receipt of an initial 
noncompensable rating for bilateral hearing loss disability.

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2004).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified  
frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

Examinations are conducted using the controlled speech 
discrimination tests (Maryland CNC), together with the 
results of the puretone audiometry test.  The horizontal 
lines in table VI, referenced in 38 C.F.R. § 4.85, represent 
nine categories of percent of discrimination based upon the 
controlled speech discrimination test.  The vertical columns 
in table VI represent nine categories of decibel loss based 
upon the puretone audiometry test.  The numeric designation 
of impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

The veteran served on active duty from November 1950 to 
August 1952.  His service personnel records note that the 
veteran had combat service in the Korean Conflict, and his 
decorations include the Purple Heart Medal and Combat 
Infantryman Badge.

Private treatment records dated in August 2001 note the 
veteran's history of noise exposure from artillery for 21 
months during the Korean War.  Thereafter, he had no 
additional recreational or occupational noise exposure.  The 
veteran underwent audiological testing; the impression was 
normal sloping to moderate to severe sensorineural hearing 
loss.

In September 2001, the veteran submitted a claim for service 
connection for hearing loss disability.

By rating decision dated in September 2002, the RO granted 
service connection for bilateral hearing loss disability and 
assigned a noncompensable evaluation, effective September 26, 
2001.  The veteran appealed the rating assigned.

The veteran testified during an October 2003 travel Board 
hearing that he wears hearing aids in both ears.  

On the authorized VA audiological evaluation in March 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
20
50
60
60
LEFT
-
20
50
60
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 90 percent in the left ear.

In considering the veteran's claim, the Board notes the 
veteran's hearing impairment does not fall into either of the 
exceptional patterns of hearing impairment.  Analyzing the 
results of the March 2005 VA audiogram, based on a 92 percent 
speech recognition score and a 47.5-decibel average puretone 
threshold in the right ear, Table VI indicates a designation 
of Level "I" for the right ear.  Based on a 90 percent speech 
recognition score and a 51.25-decibel average puretone 
threshold, Table VI indicates a designation of Level "II" for 
the left ear.  When applied to Table VII, the numeric 
designations of "I" for the better ear and "II" for the 
poorer ear translate to a noncompensable evaluation.  38 
C.F.R. § 4.85, Diagnostic Code 6100.  Consequently, the 
disability is properly evaluated as noncompensable under the 
schedular criteria.

The Board acknowledges the veteran's complaints that his 
hearing loss is more disabling than currently evaluated.  
While there is no dispute in this case that the veteran does 
have a hearing loss in each ear, the overall severity of such 
hearing loss falls short of meeting the criteria for a higher 
rating with respect to the provisions of 38 C.F.R. § 4.85.  
The Board finds that the rating described above reflects the 
greatest degree of disability shown by the record.  See 
Fenderson, supra.  As the evaluation of hearing loss is based 
on objective testing, the Board has no real discretion in 
this regard and must predicate its determination on the basis 
of the results of the audiology study of record.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law in November 2000 and is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In additions, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

With regard to the veteran's claim for a higher initial 
rating for service-connected bilateral hearing loss 
disability, the Board notes that VA's General Counsel has 
held that the notification requirements of the VCAA and the 
regulations implementing it are not applicable to initial 
evaluation issues.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The 
Board is bound by this opinion.  See 38 U.S.C.A. § 7104(c) 
(West 2002).  However, the Board notes that the facts 
pertinent to this claim have also been properly developed and 
that no further development is required with respect to this 
claim.

The Board has considered the evidentiary equipoise rule in 
reaching this decision but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.


ORDER

The appeal for the issue of entitlement to an increased 
rating for residuals of a shell fragment wound of the chin is 
dismissed.

Entitlement to a compensable rating bilateral hearing loss 
disability is denied.



	                        
____________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


